Citation Nr: 1536917	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, and a major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Huntington, West Virginia. A transcript of the hearing is in the claims file.

This case was previously before the Board in September 2011, when the undersigned remanded the appeal to the RO for additional development, including (1) obtaining a copy of the Veteran's squadron operation records between July 1, 1968 and October 1969 while stationed in Trabzon, Turkey; (2) a copy of the Veteran's Social Security disability records; and (3) copies of clinical records from the Charleston Vet Center for any treatment from 1970s to the present. 

Copies of the squadron records could not be obtained, but additional histories were obtained regarding the environment the Veteran would have experienced when stationed there.  Records from the Social Security Administration could not be obtained because they were destroyed based on an October 2012 VA Memorandum, which is of record.  Records from the Charleston Vet Center from 2006, and no earlier, were received.  The Board finds the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim returned to the Board in August 2014.  The Board denied the Veteran's claims for entitlement to service connection for discoid lupus erythematosus and service connection for asbestosis.  However, the Board remanded the service connection claim for an acquired psychiatric disorder to update the treatment record and obtain a VA examination report with opinion.  In October 2014, the RO obtained and updated the VA treatment records and scheduled the Veteran an examination.  The Board finds the RO substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board is ready to adjudicate the remaining service connection claim on appeal. 


FINDINGS OF FACT

1.  The Veteran was exposed to violent anti-American demonstrations while serving in Trabzon, Turkey. 

2.  The preponderance of the evidence is against a PTSD diagnosis linked to the Veteran's service. 

3.  The Veteran has been diagnosed with an acquired psychiatric disorder other than PTSD, major depressive disorder and a mood disorder, which has not been shown to have begun during service, been aggravated by service, or have otherwise resulted from the Veteran's military service, to include overseas service in Trabzon, Turkey. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and a major depressive disorder, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires a slightly different set of criteria from the general standard.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases).  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Acquired Psychiatric Disorder

During service, the Veteran worked as an administrative assistant, and did not engage in direct combat, as evidenced by the Veteran's DD-214 form.  The Veteran contends that he developed an acquired psychiatric disorder as a result of overseas service from July 1968 to October 1969 in Trabzon, Turkey where he was exposed to violent anti-American demonstrations including shooting, and sticks and stones being thrown.   

Initially, the Veteran claimed that he was diagnosed with PTSD.  However, throughout the VA treatment records from the Huntington, West Virginia VA Medical Center, PTSD was either ruled out as a diagnosis (e.g., September 2008 "explained to him that he has been denied this diagnosis") or diagnosed as part of childhood abuse (e.g., December 2005 and March 2006).  In more recent treatment records, such as in February and April 2014, a PTSD diagnosis was noted in the VA treatment record.  However, these were noted by a staff nurse performing intake for a mental health appointment, while the psychiatrist actually diagnosed unspecified personality and mental disorders.  Many of the records that note PTSD do not represent a diagnosis, but clearly state either the Veteran reports he has PTSD or medical history per the Veteran includes PTSD.  To clarify the PTSD diagnosis, the Board remanded the claim so the Veteran could undergo a VA mental examination.  This examination took place in October 2014.  The examiner opined that the Veteran had PTSD symptoms, and the stressor reported could result in PTSD, but that the Veteran's mental condition did not meet the criteria for clinical PTSD.  Based on the October 2014 examination report, the Board concludes that the Veteran does not have PTSD.  Moreover, the PTSD notations in the older records are linked to nonmilitary events; there is no medical opinion linking the claimed PTSD to service.

Even though the Veteran is not found to have PTSD, the Board finds that the Veteran has been diagnosed with an acquired psychiatric disorder other than PTSD.  In the VA treatment records dating back to December 2005, the Veteran has been consistently diagnosed with a major depressive disorder as well as a generalized mood disorder. The Board finds these diagnoses are sufficient to constitute a current diagnosis for service connection purposes.  

As previously discussed, the Veteran contends that his acquired psychiatric disorder is related to observed incidents while working in Trabzon, Turkey.  Although the Veteran's squadron records could not be obtained, a March 2012 response from the Defense Personnel Records Information Retrieval System (DPRIS) based on historical information obtained from the 7217th Air Division, the United States Logistics Group (TUSLOG) and the United States Air Force Security Service (USAFSS) verified that terrorist activity and violence against Americans occurred in Turkey during the time of the Veteran's overseas service in Turkey in the form of union organized strikes and unrest in Turkish universities.  Anti-American demonstrations spread through Trabzon where Americans were stationed.   Groups of students attempted to march through American radar installations and were met by police.  Some students were injured and others arrested.   The Board finds the DPRIS research corroborates the Veteran's statements of an in-service occurrence.  Accordingly, the Board turns to the dispositive issue of nexus.  

Even though the Veteran contends his current mental disorder and the in-service occurrence are related, the Board finds the Veteran is not competent to make such a link.  A layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Here, the Veteran is making an inference as to the relationship between the current mental disorder and the in-service occurrence.   The Veteran does not have medical training to warrant such an inference.  The Veteran's statements are speculative, at best.

For competent evidence, the Board turned to the medical opinion provided by the October 2014 VA examiner who diagnosed the Veteran with an unspecified personality disorder (as also noted in an April 2014 VA mental health outpatient treatment record).  The October 2014 examiner associated the Veteran's depressed mood to the personality disorder, and opined that  "[i]t is less likely than not that [the] Unspecified Personality Disorder had onset during military service and less likely than not that Unspecified Personality Disorder is related to military service."  The rationale provided was that "[p]ersonality disorders are characterological defects that would not arise as the result of military service." The examiner found no indication that military service caused any of [the Veteran's] current symptoms.  The examiner found the depressed mood appeared to be driven by personality pathology, which is a primary diagnosis.  Furthermore, the examiner found no continuum of treatment that would suggest a nexus among his current symptoms and military service. 

The medical linkage of the depressive mood to a personality disorder, without evidence to the contrary, acts as an effective bar to service connection.  A personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Even though a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected, there is no evidence of record to prove such fact.  38 C.F.R. § 4.127; VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  

However, the VA outpatient records also show diagnosis of mood disorders and depressive disorders.  Service connection for these conditions must also be denied for the following reasons. 

First, evidence weighing against the Veteran's claim is the absence of psychological issues during service, including during the period of the overseas service.  The Veteran throughout service received glowing personnel evaluations giving high marks in performance and getting along with others.  His supervisors regularly noted that the Veteran should be considered for promotion at the earliest possible time.  

Second, another factor weighing against the Veteran's claim is the significant gap between discharge and the Veteran's post-service mental health treatment.  Even though the Veteran reports receiving mental health treatment in the 1970s, the earliest mental health treatment noted is from December 2005 from Huntington, West Virginia diagnosing the Veteran with a major depressive disorder, more than 30 years after separation. 

Finally, of the treatment records obtained and reviewed, no VA mental health professional related the current psychiatric symptoms to his service.  For example, in an August 2010 VA Medical Center progress note, the treating therapist opined that the mood disorder was due to the Veteran's general medical condition.   
The only statements relating current symptoms to service come from the Veteran as noted in his medical histories seen throughout the VA Medical Center treatment records.  

Ultimately, although the Veteran has a current mental disorder and an in-service event, there is no competent evidence linking the two together.  Accordingly, service connection is denied. 


II. VA's Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. The information contained in a May 2006 notice satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board also has additional duties when it holds a hearing. The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the August 2010 Board hearing, the undersigned Veterans Law Judge specifically addressed the Veteran's claimed service-connected disabilities by asking the Veteran a series of questions to elicit information regarding the cause of these disabilities.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file. The VA received the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities.  In furtherance of the duty to assist, the Board notes that VA provided the Veteran an examination regarding his acquired psychiatric disability.  The examiner reviewed the claims file and personally evaluated the Veteran.  There is nothing to indicate there were issues with the examination warranting a re-examination.  With all relevant documentation obtained, the Board finds that no further development is required.








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, and a major depressive disorder, is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


